Citation Nr: 1757707	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease (CAD), currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously remanded by the Board in May 2014 and April 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.  

The May 2014 Board remand determined that the issue of entitlement to a TDIU has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

In October 2017, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

 
FINDINGS OF FACT

1.  At no time during the rating period on appeal has there been demonstration that the Veteran's CAD is productive of chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  The most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.0, 4.7, 4.104, Diagnostic Code 7005 (2017). 

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Initial Rating for CAD

The Veteran seeks a higher initial rating for his service-connected CAD which is currently rated as 60 percent disabling from December 11, 2009.  The applicable rating period is from December 11, 2009, the effective date for the award of service connection for CAD, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service connected CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Relevant to the issue on appeal, under Diagnostic Code 7005, coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. 4.100 (2017).

Turning to the relevant evidence of record, the Veteran attended a private examination in March 2010.  The Veteran stated he had no shortness of breath, dizziness or syncope.  

The Veteran was provided a VA medical examination in March 2010.  The Veteran reported that he experienced chest pain and fatigue.  He also was taking continuous medication for his CAD.  The VA examiner noted that the Veteran's estimated METs based on activity was six to seven.  The Veteran was able to walk up two flights of stairs and regularly run ten minutes at three miles per hour on a treadmill.  The Veteran stated that he still worked full time at his auto tire and auto repair shop.   

The Veteran was provided a VA stress test in April 2014.  During the exercise stress test the Veteran was able to achieve a workload of 8.6 METs.  The Veteran's left ventricular ejection fraction was 55 percent while resting and 65 percent during stress.  

The Veteran was provided a VA examination in October 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he is winded with any physical activity, especially with stair climbing.  The Veteran further stated that he stopped working in October 2011 due to his fatigue.  He stated that he has no limitations with regard to his daily activities.   The Veteran used medications such as Atorvastatin, Amlodipine Besylate, and Fosinopril.  The Veteran did not have congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions or pericardial adhesions.  On examination the Veteran's heart rate was 88 with regular rhythm and normal heart sounds.  It was noted that the most recent diagnostic exercise test was conducted in September 2014 and the Veteran's METs level was 7.  The Veteran was provided an interview-based METs test.  During the interview-based METs on October 9, 2014 the Veteran's METs level was between 7 and 10.  The examiner stated this METs level has been found consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The VA examiner opined that the Veteran's heart condition does not impact his ability to work. 

The Veteran was provided a VA examination in December 2016.  The VA examiner reviewed the record in conjunction with a telephone interview with the Veteran.  The VA examiner noted that the Veteran requires continuous medication for control of his heart condition.  The VA examiner noted the Veteran did not have myocardial infarction, congestive heart failure, heart valve conditions, infections heart conditions or pericardial adhesions.  The VA examiner noted the Veteran had first degree atrioventricular block.  The VA examiner opined that the Veteran's service-connected CAD does not impact his ability to work.  

The Veteran was provided a VA addendum opinion in May 2017.  The examiner reviewed the record and stated that the Veteran's record shows normal ejection fraction of 60 percent.  The VA examiner further noted that the Veteran has no cardiac complaints.  

The Veteran was provided a private examination in September 2017.  The private physician noted that the Veteran requires continuous medication for his CAD.  The Veteran complained of shortness of breath with moderate exertion.  The private physician noted that the Veteran did not have symptoms and had no limitation in ordinary physical activity such as shortness of breath when walking or climbing stairs.  The Veteran had left ventricular ejection fraction of 55 percent.  No dyspnea or fatigue was present.  The private physician stated that the Veteran's CAD appears to be stable but never cured.   

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial disability rating in excess of 60 percent during the period on appeal for coronary artery disease under Diagnostic Code 7005.  The evidence shows no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted.  

In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected coronary artery disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board has considered whether a staged rating under Hart and Fenderson, supra, is appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning a staged rating for this disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that there is a single service-connected disability ratable at 60 percent or higher, or there is at least one disability ratable at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Under the governing law, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b) (2).  In this case, the Veteran's claim for entitlement to a TDIU arises from his claim for a higher initial rating for CAD, which followed the grant of service connection for that disability.  As such the earliest date for which a TDIU may be awarded is December 11, 2009; the date VA received the Veteran's claim for entitlement to service connection for CAD.  

From December 11, 2009, the Veteran has been service-connected for CAD, rated as 60 percent disabling, bilateral hearing loss rated 20 percent prior to May 27, 2011, 30 percent from May 27, 2011 through October 25, 2016, and 40 percent from October 26, 2016, and tinnitus, rated as 10 percent disabling.  The combined schedular rating has been 70 percent from December 11, 2009.  Accordingly, the schedular percentage requirements for a TDIU are met from December 11, 2009.  

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted June 2014, the Veteran reported that he worked in tire and auto repair from 1997 to 2011, that he last worked full time in October 2011 and that the most he ever earned in one year was $50,000.  The Veteran also reported that he has one year of college education and has experience as a tire and auto repairman.  Additionally, his last occupation was service director automotive.  

VA received a VA form 21-4138, Statement in Support of Claim in June 2014.  The Veteran stated that due to lack of stamina and physical durability he was forced to close his tire and auto repair business.  The Veteran further stated that climbing two flights of stairs leaves him short of breath.  

The Veteran was provided a VA heart conditions examination in October 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that with any physical activity he is winded.  The Veteran further stated that his walking is also limited by nonservice-connected severe headaches.  The VA examiner noted that the Veteran's last exercise stress test was in September 2014 and he was able to exercise for six minutes but was stopped due to severe headaches.  The Veteran stated he could have walked further if not for the headaches.  The Veteran stated he stopped working in October 2011 due to his fatigue.  The Veteran asserted that he is no longer able to perform his prior job since he lacks the stamina to change large heavy tires and becomes weak and out breath.  He further asserted that he would not be able to perform a desk job due fatigue/falling asleep while sitting at a desk.  Upon examination the Veteran scored a seven to ten on the interview-based METs test, which has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The VA examiner stated that the Veteran's heart condition would not impact his ability to work.  As rationale, the VA examiner stated that the Veteran is capable of substantially gainful employment in mild physical as well as sedentary work.  During the examination the Veteran reported problems with decreased hearing since 1982.  The Veteran was able to understand conversational speech during the examination with some mild difficulty when not facing the examiner.  The VA examiner opined that the Veteran would be capable of performing gainful employment with regard to his hearing with some appropriate accommodation.  

The Veteran was provided a VA audiological examination in October 2014.  The VA examiner reviewed the file, interviewed the Veteran and conducted an in-person examination.  Upon examination the Veteran demonstrated bilateral sensorineural hearing loss.  The Veteran stated that his service-connected bilateral hearing loss affects his daily life and ability to work since he shies away from groups and misses social interaction to some extent.  The Veteran reported difficulty hearing on the telephone and increased difficulty if someone is soft spoken or has an accent.  The VA examiner opined that the Veteran's service-connected bilateral hearing loss should not be a barrier to a wide-range of employment settings.  The examiner stated that the Veteran may have trouble working well in very noisy environments and in environments which require him to use non face-to-face communications.  Relating to the Veteran's service-connected tinnitus, the Veteran stated that he sometimes mistakes his tinnitus for a phone ringing but reported that he has mostly "learned to live with it."  

The Veteran was provided a VA opinion in May 2017 relating to his service-connected disabilities.  The May 2017 VA examiner reviewed the Veteran's history and opined that the Veteran's service-connected CAD would less likely as not limit his ability to function in a work setting and perform tasks, including sedentary and physical tasks.    

A September 2017 private treatment record reflects that the Veteran had no symptoms and no limitation in ordinary physical activity, such as shortness of breath when walking or climbing stairs, due to his service-connected CAD.  

After thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.  Rather, it shows that he is able to secure and follow a substantially gainful occupation that does not involve loud noises or strenuous physical labor.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  The record shows that the Veteran is unable to be around loud noises or work in strenuous physical conditions due to his service-connected disabilities.  Nevertheless, the medical evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the September 2014 VA examiner opined that the Veteran's service-connected disabilities do not impact his ability to work.  The September 2014 VA examiner further stated that the Veteran is capable of substantially gainful employment in mild physical as well as sedentary work.  The October 2014 VA audiological examiner opined that the Veteran's service-connected bilateral hearing loss should not be a barrier to a wide-range of employment settings.  The examiner stated that the Veteran may have trouble working well in very noisy environments and in environments which require him to use non face-to-face communications.  The Board affords great weight to the examiners' opinions in this regard, as they are based on an in-person examination of the Veteran and the examiners' expertise as medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 44, 448-9 (2000).   

In determining whether the Veteran is entitled to a TDIU the Board has also considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran indicated that he has one year of college education.  The Board finds that the Veteran's education is not inconsistent with an ability to perform sedentary or mildly physical occupations such as inspection or clerical work or to complete a full work schedule on an ongoing basis due to his service-connected disabilities.  The Board finds that although the Veteran may no longer be able to perform his past work and has not worked since 2011, his work history does not prevent him from transitioning to a sedentary or mildly physical occupation, or from securing or following such position.  

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertions that he has difficulty hearing amongst loud noise and that he gets fatigued with strenuous physical labor is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are not demonstrative of a finding that the Veteran is unable to secure or follow a substantially gainful occupation with the restrictions described above.  

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to occupations not involving exposure to loud noises or strenuous physical labor, and the Board finds that his level of education and occupational experience does not preclude him from obtaining such gainful employment.  Additionally, the Board notes that the statements as to the Veteran's limitations and his overall inability to work were made in consideration of both his service-connected disabilities and his nonservice-connected disabilities.  The Veteran's nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU.     

As such, the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran is limited to non-loud noise occupations that are sedentary or involve mild physical labor.  He has a high school education with one year of college and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and follow a substantially gainful occupation.  Therefore, the preponderance of the evidence is against entitlement to a TIDU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.




____________________________________________
U. R POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


